Citation Nr: 0431439	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than 
December 4, 1998, for a 10 percent rating for right fifth 
digit Boutonniere deformity with flexion contracture.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from October 1992 to 
March 1993, and active duty for training with the Army 
National Guard, the specific dates of which have not been 
verified.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increase rating from 
noncompensable to 10 percent, effective December 4, 1998, for 
right fifth digit Boutonniere deformity with flexion 
contracture.  The veteran disagreed with the effective date 
of the compensable rating in December 1999.  A statement of 
the case (SOC) was issued in January 2000.  A substantive 
appeal (VA Form 9) was received that same month and the 
current appeal ensued.  

In August 2004, the veteran canceled her Travel Board 
hearing.  


FINDINGS OF FACT

1.  By rating decision of June 1994, service connection was 
granted for flexion deformity, right fifth finger, and a 
noncompensable evaluation was awarded, effective 
April 1, 1993, the day after the veteran's release from 
active service.  

2.  In August 1994, the veteran disagreed with the 
noncompensable rating for flexion deformity, right fifth 
finger.  

3.  By Board decision of August 1997, an increased evaluation 
for flexion deformity, right fifth finger, was denied.  

4.  The veteran filed a claim for an increased evaluation for 
flexion deformity, right fifth finger, in December 1998.  

5.  By rating decision of November 1999, the veteran's 
noncompensable evaluation for flexion deformity, right fifth 
finger, was increased to 10 percent, effective 
December 4, 1998.  

CONCLUSION OF LAW

An effective date earlier than December 4, 1998, for a 
10 percent evaluation for right fifth digit Boutonniere 
deformity with flexion contracture is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate her 
claim for earlier effective date.  Furthermore, the RO sent a 
letter to the veteran in January 2003, which asked her to 
submit certain information, and informed her of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the earlier effective date claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  For this earlier effective date, the letter 
was not sent prior to the initial adjudication of her claim, 
as the VCAA was not in effect at that time.  However, she has 
since been notified, and there is no prejudice to her claim 
as a result of the later notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A current 
examination or medical opinion would be of no assistance in 
determining the effective date of the claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  




II.  Effective date

The general assignment of effective dates is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
December 4, 1998, is warranted for her 10 percent evaluation 
for right fifth digit Boutonniere deformity with flexion 
contracture.  She maintains that the pain and discomfort she 
experienced with her right fifth digit was sufficient to 
warrant a compensable evaluation since service.  

In this case, the veteran filed a claim for entitlement to 
service connection for a right fifth finger deformity in 
September 1993.  The claim was decided on the basis of the 
veteran's service medical records, which showed that she 
injured her right fifth finger on more than one occasion 
while in service.  Service connection was granted, effective 
the day after she was released from active service.  She was 
notified of that grant, the noncompensable evaluation, and 
the effective date.  She was informed in a June 1994 letter, 
that if she thought the decision was wrong, she had the right 
to appeal.  She was explained her appellate rights.  In 
August 1994, she filed a notice of disagreement (NOD) to the 
noncompensable evaluation, and a letter was received in 
January 1995, indicating that the right fifth finger 
condition had worsened.  Outpatient treatment records were 
submitted and testimony was provided at a personal hearing 
before the RO in January 1996.  By Board decision of 
August 1997, a compensable rating for flexion deformity, 
right fifth finger, was denied.  

The veteran underwent VA examination in December 1997.  She 
had range of motion of the right PIP joint, although limited, 
and she was able to make a fist.  She was able to touch the 
right fifth fingertip to the tip of the thumb and the fifth 
fingertip to the midpalmar crease.  

In December 1998, the veteran requested an increased rating 
for right fifth finger deformity.  She claimed that the 
condition had worsened and that her right fifth finger was 
more severe than the current evaluation reflected.  Attached 
to the claim was a statement from Health Care Excellence 
indicating, in pertinent part, that the veteran had been seen 
by their facility on seven occasions for treatment from 
October 1998 to December 1998, for Boutonniere Deformity of 
the right fifth finger.  By rating decision of January 1999, 
the noncompensable rating was confirmed and continued.  In 
February 1999, a NOD was received in connection with the 
request for increase for the veteran's service-connected 
right fifth finger deformity.  In March 1999, private 
treatment records were associated with the claims folder 
indicating treatment for the right fifth finger in 
October 1998.  Additional private treatment records dated in 
May 1999, and duplicates of already reviewed medical records 
also were received.  The veteran was examined again for VA 
purposes in August 1999.  By rating decision of 
November 1999, an increased rating from noncompensable to 
10 percent was granted, effective December 4, 1998, the date 
of the claim, for flexion deformity, right fifth finger.  
Notice of the increase and a supplemental statement of the 
case (SSOC) were issued that same month.  

In December 1999, the veteran appealed the effective date of 
her 10 percent evaluation and indicated that she believed she 
should have been granted a compensable evaluation when she 
was awarded service connection, upon release from service in 
1993.  

As outlined above, the evidence does not indicate that an 
effective date earlier than December 4, 1998, is warranted.  
The veteran was granted service connection at the outset, 
with an effective date, one day after her separation from 
service.  The rating was noncompensable at that time, and the 
veteran showed her disagreement by filing a NOD.  The appeal 
continued and by Board decision of August 1997, a compensable 
rating for flexion deformity, right fifth finger was denied.  
That decision is final.  

Thereafter, the earliest date of increase would be the 
earliest date as of which it is factually ascertainable an 
increase occurred, if the claim is received within one year 
from such date otherwise, date of receipt of claim.  

Here, the veteran's next claim was received in December 1998.  
She had been examined for VA purposes in December 1997, at 
which time the veteran had range of motion of the right 
little finger, although limited.  She was able to touch the 
fifth finger to the tip of the thumb and touch the fifth 
finger to the midpalmar crease.  Functional loss was 
described as moderate.  These findings did not warrant a 
compensable evaluation.  See Diagnostic Codes 5227/5230.   

However, in an August 1999 VA examination, the veteran 
indicated increase disability as a result of her right little 
finger.  She related constant pain in the winter, there was 
swelling in the joint, and she was no longer able to 
approximate the right little finger to the median transverse 
fold of the palm with poor object grasping also noted.  Based 
on those findings, the RO rated the veteran's right little 
finger by analogy to an amputation, under diagnostic code 
5299-5156, with a 10 percent rating effective from her 
December 1998 claim.  

On these facts, with the medical evidence first showing 
impairment to a compensable degree in 1999, a basis upon 
which to assign an effective date for a 10 percent evaluation 
earlier than the December 1998 claim, has not been presented.  
Accordingly, the appeal must be denied.  









ORDER

Entitlement to an effective date earlier than 
December 4, 1998, for a 10 percent evaluation for right fifth 
digit Boutonniere deformity with flexion contracture is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



